Citation Nr: 0527693	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-08 939	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Medical and Regional Office Center (RO) in Fargo, North 
Dakota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $18,646.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The veteran served on active duty from July 1951 to February 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decision by the 
Fargo, North Dakota RO's Committee on Waivers and Compromises 
(Committee).  This case was before the Board in March 2004 
when it was remanded for additional development.

In July 2003, a hearing before the undersigned Veterans Law 
Judge was held at the Fargo RO. A transcript of this hearing 
is of record.


FINDINGS OF FACT

1.  Effective January 1, 1992, the RO awarded the veteran 
nonservice-connected pension benefits, on the basis that his 
countable income did not exceed the maximum annual limit.

2.  In a May 1992 award letter issued with attached VA Form 
21-8768, the RO informed the veteran that pension was an 
income based program and that any changes in income or net 
worth must be promptly reported to VA and that all income 
from all sources must be reported.

3.  In 2001, the RO learned that the veteran had received, 
since 1997, income that raised his countable income above the 
maximum annual rate.

4.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran. 

5.  The veteran was at fault in the creation of the 
overpayment.

6.  Recovery of the overpayment would result in undue 
financial hardship, at least to some extent.

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA pension benefits 
in the calculated amount of $18,646, is not warranted.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§  1.963, 1.965 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  The 
VCAA made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Regarding any pre-VCAA duties to assist and notify, the Board 
points out that the RO has explained to the veteran the bases 
for denials of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
Furthermore, pursuant to the Board's March 2004 remand, the 
RO has requested and the veteran has submitted updated 
information regarding the veteran's financial status.  These 
actions are sufficient to satisfy any duty to notify owed the 
veteran.

II.  Factual Background

By rating decision dated in April 1992, the RO awarded the 
veteran nonservice-connected pension benefits, effective 
January 1, 1992.  Attached to the May 1992 notification 
letter was a copy of VA Form 21-8768, Disability Pension 
Award Attachment, which informed the veteran that that he was 
to promptly notify VA of "any change in [his] income or net 
worth."  The form also advised the veteran: "IMPORTANT - WHEN 
REPORTING INCOME, THE TOTAL AMOUNT AND SOURCE OF ALL INCOME 
RECEIVED SHOULD BE REPORTED.  WE WILL EXCLUDE ANY AMOUNT 
WHICH DOES NOT COUNT."  

In an Improved Pension Eligibility Verification Report (EVR) 
received by the RO in January 2000, the veteran indicated 
that he was not married and had no dependent children.  He 
indicated that he received Social Security benefits of $631 a 
month.  The veteran reported no other monthly income from any 
source, including interest.  In addition, the veteran 
reported no assets, including bank accounts and property.  
For the year 1999, the veteran reported $3,283.60 in medical 
expenses.

In 2001, the RO received relevant income information for the 
veteran.  Thereafter, the RO proposed to terminate the 
veteran's VA pension benefits.

In September 2001, the RO retroactively terminated the 
veteran's pension benefits, effective February 1, 1997, 
resulting in the creation of an overpayment of $18,646.  

In January 2002, the veteran requested waiver of recovery of 
the indebtedness charged.  He also submitted a FSR, which 
shows total monthly income of $744, consisting of $619 in 
Social Security benefits and $125 in interest.  The report 
also shows total monthly expenses of $2,135.00, including: 
$400 for food; $130 for utilities and heat; $138 for 
insurance; $12 for phone; $36 for cable; $150 for automobile 
expenses; $153 for medical expenses; and $1,116 for monthly 
payments on debts.  He reported assets of: $50,000 in the 
bank, a 1992 Lincoln Continental worth $500; a 1991 Elite 
Mobile Traveler worth $2,000; and a front end loader worth 
$12,000.  He reported debts, including a car loan, totaling 
$27,150.

By decision dated in April 2002, the Committee denied waiver 
of recovery of an overpayment of $18,646 on the basis that 
recovery of the debt would not be against equity and good 
conscience.  

During a July 2003 travel Board hearing, the veteran 
testified that he was listed as a beneficiary in a trust set 
up by a family friend.  He also testified that his current 
income consisted of Social Security benefits and some 
interest income.  In addition, the veteran testified that his 
expenses exceeded his income.

In March 2004, the veteran submitted an Income-Net Worth and 
Employment Statement.  He reported monthly income of $630 
from Social Security, and $50 from other sources.  He also 
reported annual interest earnings of $600.

In May 2004, the veteran submitted EVRs for the years 1997 
through 2001.  For 1997, the veteran reported monthly income 
of $597.80 from Social Security and total interest of $6,822.  
For 1998, the veteran reported monthly income of $609.80 from 
Social Security and total interest of $6,190.  For 1999, the 
veteran reported monthly income from Social Security of 
$618.50 and total interest of $4,864.  For 2000, the veteran 
reported monthly income from Social Security of $632.50 and 
total interest of $6,034.  For 2001, the veteran reported 
monthly income from Social Security of $655.

In May 2004, the veteran submitted a FSR, which shows total 
monthly income of $806 in Social Security benefits and 
interest.  The report also shows total monthly expenses of 
$1,013, including: $450 for food; $184 for utilities and 
heat; $126 for medical insurance; $33 for car insurance; $11 
for disability insurance; $134 for home insurance and taxes; 
and $75 for monthly payments on debts.  He reported assets 
of: $30,000 in the bank; $1,200 in hand; a 1988 Jeep worth 
$1,000; and a camper worth $4,000.  He reported debts 
totaling $2,100.  The veteran also stated that his name was 
on a joint savings account that had a balance of $80,000; 
however, his share was only $30,000.

III.  Analysis

Pursuant to 38 U.S.C.A. § 5302(c) (West 2002), a finding of 
fraud, misrepresentation, or bad faith precludes a grant of a 
waiver of recovery of an overpayment.  The RO concluded that 
the facts in this case do not show the presence of any of the 
preceding factors and the Board accepts that conclusion.  As 
a result, the Board's decision on appeal will be limited to a 
determination as to whether waiver of recovery of the 
overpayment of VA pension benefits at issue is warranted on 
the basis of equity and good conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.963(a) (2004).  The standard of "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).

With regard to the elements of equity and good conscience, 
the Board finds that the veteran was at fault in the creation 
of the overpayment at issue.  In the case at hand, the amount 
of  the veteran's pension award was based on the income 
information he provided to VA.  In a May 1992 award letter 
issued with attached VA Form 21-8768, the RO informed the 
veteran that pension was an income based program and that any 
changes in income or net worth must be promptly reported to 
VA and that all income from all sources must be reported.  As 
such, the Board is of the opinion that the veteran knew or 
should have known that he was to report his additional 
interest income.  Nevertheless, he did not.  In light of 
these facts, the Board finds that the veteran was at fault in 
the creation of the overpayment at issue.  

As to the element of "undue financial hardship," the Board 
points out that a finding of financial hardship is justified 
if the collection of the indebtedness would deprive the 
appellant of food, clothing, shelter, or other basic 
necessities.  In this case, a May 2004 FSR notes that the 
veteran reported monthly income of $806 and monthly expenses 
of $1,013, for a deficit of $207.  The veteran also reported 
debts totaling $2,100.  While the veteran reported assets 
totaling $36,200, including $31,200 in cash. The Board finds 
that, with the veteran's monthly budgetary deficit, the 
recovery of the overpayment would result in undue financial 
hardship to some extent.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits he was not entitled to receive.  The Board 
finds that recovery of the overpayment would not defeat the 
purpose of the VA pension program, which is intended to 
provide financial support to disabled veterans, is based on a 
calculation of all countable income, and requires complete 
disclosure from the pension recipients.  Moreover, a failure 
to recoup the overpayment of $18,646 would cause unjust 
enrichment to the debtor because the veteran's income was too 
high to receive VA pension benefits. 

Likewise, there is no indication that the appellant's 
reliance on VA pension benefits resulted in relinquishment of 
another valuable right or to incur a legal obligation.

Given the circumstances described above, the Board is simply 
not persuaded that the Government should forego its right to 
collection of the indebtedness currently under consideration.  
As such, the Board concludes that the facts in this appeal do 
not demonstrate that recovery of the overpayment of $18,646 
was against equity and good conscience, and waiver of 
recovery of the overpayment must be denied.


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the calculated amount of $18,646 is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


